Exhibit 99.1 [Servotronics, Inc. Letterhead] 1110 Maple Street¨P.O. Box 300¨Elma, New York 14059-0300¨716-655-5990¨FAX 716-655-6012 November 12, 2009 SERVOTRONICS, INC. ANNOUNCES THIRD QUARTER AND NINE MONTH RESULTS FOR THE PERIODS ENDED SEPTEMBER 30, 2009 Elma, NY – Servotronics, Inc. (NYSE Amex – SVT) reported a 37.7% increase in net income to $833,000 (or $0.43 per share Basic and $0.40 Diluted) on a 5.2% increase in revenues to $8,224,000 for the three month period ended September 30, 2009 as compared to net income of $605,000 (or $0.31 per share Basic, $0.29 per share Diluted) on revenues of $7,818,000 for the same three month period ended September 30, 2008. Net income for the nine month period ended September 30, 2009 was $1,668,000 (or $0.86 per share Basic, $0.81 per share Diluted) on revenues of $24,868,000. The comparable net income for the corresponding nine month period of 2008 was $2,046,000 (or $1.06 per share Basic, $0.96 per share Diluted) on revenues of $24,535,000.The Company primarily attributes the period to period differences in net income to decreased sales at the Advanced Technology Group (ATG) offset by increased sales at the Consumer Products Group (CPG) in combination with significant gross margin vagaries as a result of product mix in the relevant periods.
